Title: From Benjamin Franklin to Thomas Digges, 18 September 1780
From: Franklin, Benjamin
To: Digges, Thomas


Dear Sir,
Passy, Sept. 18. 1780.
I am sorry you have had so much trouble about Jones’s Affair. When he borrow’d of me the 30. Guineas, he gave me the enclosed Bill; acquainting me that he could command Money at Bordeaux where he was going, and would pay it there to my Order. He never went to Bordeaux, but is gone back they Say to London. Thirty Days Sight of Such Bill, is in reality 30 Days date because he must have seen it when he wrote it—By enquiring at Dr. Fothergills perhaps you may find him. & demand it of him. If you recover it, that will be so much in your Hands on my Acct I gave him a Receipt for the Bill of Mr. Goddard’s Acceptance acknowledging that it was put into my hands as a Security for the 30 Guineas lent. I will deliver up the Bill on payment of the Money and return of the Receipt. He behav’d here very foolishly and fraudulously. I wish all American Fools & Knaves would stay at Home, for the Credit of their Country, I am ever, your affectionately
M. Digges.
